     Case 2:19-cv-10266-GJS Document 24 Filed 07/10/20 Page 1 of 1 Page ID #:1188




1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION
10   CARLOS A. MARTINEZ,                  ) Case No. 2:19-cv-10266-GJS
11            Plaintiff,                  ) [PROPOSED] JUDGMENT OF
     vs.                                  ) REMAND
12                                        )
13   ANDREW SAUL,                         )
     Commissioner of Social Security,     )
14
                                          )
15            Defendant.                  )
     _______________________________ )
16
          The Court, having approved the parties’ Stipulation to Voluntary Remand
17
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
18
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
19
     of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
20
     above-captioned action is remanded to the Commissioner of Social Security for further
21
     proceedings consistent with the Stipulation to Remand.
22
23
     DATED: July 10, 2020
24
25                                        HON. GAIL J. STANDISH
                                          UNITED STATES MAGISTRATE JUDGE
26
27
28



                                              -1-
